DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 11/03/2021. Claims 1-15 are presently pending and are presented for examination. Claims 2-4, and 12 are withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims for example recite "when the degree of understeering exceeds a first understeering threshold, controlling a steering control system of the host vehicle to counteract the user initiated steering action by applying a steering torque overlay to thereby reduce the degree of understeering only when each of the following occurs simultaneously:", however the recited portion of the specification cited on P. 7 of applicants only when each of the following occurs simultaneously:” Accordingly, the claims are directed to new matter and are therefore rejected. Claims 5-10, and 13-15 are also rejected under 35 U.S.C. 112(a) by virtue of their dependency on claims 1 and 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-8, 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hass et al. (U.S Publication No. 2016/0280265) in view of Takahashi et. al. (U.S. Publication No. 2021/0070287) in further view of Morotomi et. al. (U.S. Publication No. 2020/0047749).
Regarding claim 1
Hass discloses “A method for collision avoidance for a host vehicle, the method comprising: detecting a target in the vicinity of the vehicle;” (See Hass [0013] “Furthermore, the control device is set up to receive sensor signals of at least one sensor; to generate an environmental model from the received sensor signals; to determine the position of an object relative to the current position of the land vehicle in the generated environmental model;” and see [0040], disclosing obstacles can be other vehicles).
Hass discloses “determining a threat in that the host vehicle is travelling on a collision course with the target;
Hass discloses “detecting a user initiated steering action for steering the vehicle towards one side of the target;” (See Hass [0081] “The target steering wheel angle δ.sub.target guides the driver's own vehicle on the determined avoidance trajectory selected by a steering movement by the driver.”).
Hass discloses “determining a stability parameter value indicative of a driving stability of the host vehicle;” (See Hass [0083] “The design of the first part is based on the assumption that the lateral force on the front wheel of the vehicle can be influenced by the steering angle δ. For example, it is assumed that the lateral force on the front wheel F.sub.v depends on the tire slip angle α.sub.v on the front wheel and on the friction value pairing of tire and driving surface (tire characteristic) of the front wheel. Starting from the assumptions and contexts of the single-lane model, it is assumed that the tire slip angle α.sub.v on the front wheel depends on the sideslip angle β, the yaw rate ψ.sup.A and the vehicle speed v, it also being possible to change the tire slip angle α.sub.v on the front wheel by the wheel steering angle δ.sub.r.” Hass discloses stabilizing a vehicle before the second controller determines it is necessary to intervene due to an understeering event.).
Hass discloses “when the degree of understeering exceeds a first understeering threshold, controlling a steering control system of the host vehicle to counteract the user initiated steering action by applying a steering torque overlay to thereby reduce the degree of understeering only when each of the following occurs simultaneously: the threat is determined,” (See Hass [0046] “The torque superimposed by the steering support actuator can be selected such that it is clearly perceptible for the driver but can be overridden without much effort.” & [0087] “The second controller B can be a PD controller. The second controller B can be provided for the purpose of compensating for 
Hass discloses “and the stability parameter value indicates that the host vehicle is stable;” (See Hass [0083] “The design of the first part is based on the assumption that the lateral force on the front wheel of the vehicle can be influenced by the steering angle δ. For example, it is assumed that the lateral force on the front wheel F.sub.v depends on the tire slip angle α.sub.v on the front wheel and on the friction value pairing of tire and driving surface (tire characteristic) of the front wheel. Starting from the assumptions and contexts of the single-lane model, it is assumed that the tire slip angle α.sub.v on the front wheel depends on the sideslip angle β, the yaw rate ψ.sup.A and the vehicle speed v, it also being possible to change the tire slip angle α.sub.v on the front wheel by the wheel steering angle δ.sub.r.” Hass discloses stabilizing a vehicle before the second controller determines it is necessary to intervene due to an understeering event.).
Hass discloses “wherein the steering control system is controlled to stop providing the steering torque overlay when any one of the above conditions is not fulfilled.” (See Hass [0088] “The second controller B can intervene particularly if the vehicle oversteers or understeers, for example, whereas the actuating value of the second controller B can almost be disregarded when the vehicle behavior is stable.”).
Hass discloses all of the elements of claim 1 except “determining a degree of understeering of the host vehicle resulting from the user initiated steering action and a time duration of the understeering;”, “the time duration of the understeering exceeds a first threshold time duration and as long as the time duration of the understeering is within a second threshold time duration that exceeds the first threshold time duration,”
Takahashi discloses “determining a degree of understeering of the host vehicle resulting from the user initiated steering action and a time duration of the understeering;” (See Takahashi [0053] “The stop/delay unit 41 is configured to perform operation-stop or operation-delay of the safety apparatus 30 based on at least the steering operation by the driver. For example, the configuration may be such that, when the steering angle acquired from the steering sensor 25 exceeds a threshold X, the steering operation by the driver is determined to be performed, and operation-stop or operation-delay of the safety apparatus 30 by the stop/delay unit 41 is performed. The stop/delay unit 41 may be configured to perform operation-stop or operation-delay based on another collision avoidance operation such as the brake operation, in addition to the steering operation.”, [0055] “As a specific example, when a description is given with reference to a case in which the stop/delay unit 41 performs operation-delay, the operation timing of the safety apparatus 30 is corrected to a timing (referred to, hereafter, as a “delay timing TC2”) that is later than the reference timing TC1.” & [0125] “At time t21, the driver performs the steering operation in the rightward direction to avoid a collision with the leading vehicle 61. Then, as shown in FIG. 7A, the course of the own vehicle 60 is changed from the course 70 that is indicated by solid lines to the course 71 that is indicated by broken lines. The steering operation is detected by the steering sensor 25, and the steering operation is determined to be performed. Then, operation-delay is performed and the operation timing is set to the delay timing TC2. The leading vehicle 61 is detected during the period from time t21 to time t22. 
Takahashi discloses “the time duration of the understeering exceeds a first threshold time duration and as long as the time duration of the understeering is within a second threshold time duration that exceeds the first threshold time duration,” (See Takahashi [0126] “At time t22, upon elapse of a predetermined time, as a result of the leading vehicle 61 being detected as the target object, as shown in FIG. 8, the suppression of operation-delay is performed. The operation timing is set to the reference timing TC1.” TC1 is the determined operating time of the safety apparatus, disclosed by Takahashi, in-which the safety apparatus initiates after a predetermined time TC2 (operation-delay) elapses.).
Hass and Takahashi are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Hass to incorporate the teachings of Takahashi to incorporate a time threshold to activate a steering assist for collision avoidance. Doing so advantageously provides a distinguishing feature to overcome prior art, that is “accidental activation of the counteracting steering is prevented”, thus preventing an unnecessary activation of a collision avoidance mechanism and preventing driver discomfort.   
Hass modified by Morotomi discloses “and as long as the time duration of the understeering is within a second threshold time duration that exceeds the first threshold time duration,” (See Hass [0048] “In block 64, the ESA control device 12 recognizes that the evasive maneuver has been concluded and continues the process in block 50. 
Hass and Morotomi are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Hass to incorporate the teachings of Morotomi to incorporate a time threshold to deactivate a steering assist for collision avoidance. Doing so advantageously provides a distinguishing feature to overcome prior art, that is “the counteracting steering is not allowed to be active for too long.” thus preventing unrelenting activation of a collision avoidance steering assist and preventing driver discomfort, by providing a method to cancel a steering assist. 

Regarding claim 5
Hass discloses “The method according to claim 1, wherein the degree of understeering is a deviation between a calculated reference steering angle determined from a vehicle model, and a measured actual steering angle of the host vehicle.” (See Hass Fig. 5, Part 2).
Regarding claim 6
Hass discloses “The method according to claim 5, comprising: determining vehicle specific parameters and vehicle driving parameters, and calculating the reference steering angle based on the vehicle specific parameters, the vehicle driving parameters, and the vehicle model.” (See Hass Fig. 5, Part 1. The determined parameters input in part one of the Hass operation are used to output a steering angle).
Regarding claim 7
Hass discloses “The method according to claim 5, wherein a steering torque for the counteracting steering action is determined based on the deviation between the calculated reference steering angle and the measured actual steering angle.” (See Hass Fig. 5, “Mtarget”).
Regarding claim 8
Hass discloses “The method according to claim 7, wherein the steering torque for the counteracting steering action is proportional to the deviation between the calculated reference steering angle and the measured actual steering angle.” (See Hass [0095] “In order to provide the driver with the optimum steering angle in the respective situation, a special steering support actuator 30 can be provided. The steering support actuator 30 can superimpose a torque corresponding to the torque M.sub.target over the steering angle/steering torque applied by the driver.” Hass discloses that a target steering torque corresponds to the target steering angle (deviation between the ref. steering angle and the actual).).
Regarding claim 10
Hass discloses the method of claim 1, and discloses all of the elements of the claimed invention except “The method according to claim 1, wherein when the degree of understeer is subsequently determined to be below a second understeering threshold which is lower than the first understeer threshold, controlling the steering control system to stop providing the counteracting steering action.” 
Takahashi discloses “The method according to claim 1, wherein when the degree of understeer is subsequently determined to be below a second understeering threshold which is lower than the first understeer threshold, controlling the steering control system to stop providing the counteracting steering action.” (See Takahashi [0049] “Specifically, operation-stop is a process for prohibiting or terminating the operation of the safety apparatus 30. Operation-stop may be referred to as “override,” which refers to a process for cancelling the operation of the safety apparatus 30.”, [0053] “For example, the configuration may be such that, when the steering angle acquired from the steering sensor 25 exceeds a threshold X, the steering operation by the driver is determined to be performed, and operation-stop or operation-delay of the safety apparatus 30 by the stop/delay unit 41 is performed. The stop/delay unit 41 may be configured to perform operation-stop or operation-delay based on another collision avoidance operation such as the brake operation, in addition to the steering operation.”, & [0058] “Meanwhile, when the target object is recognized in the detection area outside the danger area, the stop/delay unit 41 may be configured to perform operation-stop or operation-delay of the safety apparatus 30 after the elapse of a predetermined amount of time from the detection of the target object.”).
Hass, Takahashi, and Morotomi are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to further modify Hass to incorporate the teachings of Takahashi and incorporate a constraint for terminating a counter steering assist. Doing so provides a method known in the art to provide automated counter 

Regarding claim 11
Hass discloses “An evasive steering system configured to provide an intervening action for a host vehicle for avoiding a collision with a target, the evasive steering system comprising: a driving environment detection unit comprising a processor executing instructions stored in a memory configured to detect a target in the vicinity of the host vehicle;” (See Hass [0013] “Furthermore, the control device is set up to receive sensor signals of at least one sensor; to generate an environmental model from the received sensor signals; to determine the position of an object relative to the current position of the land vehicle in the generated environmental model;” and see [0040], disclosing obstacles can be other vehicles).
Hass discloses “a collision determining unit comprising a processor executing instructions stored in a memory configured to determine a threat in that the host vehicle is on collision course with the target;” (See Hass Fig. 2, Char. 52).
Hass discloses “a steering control system configured to control a steering torque of the host vehicle;” (See Hass [0046] “In order to compensate for possible deviations, the ESA control device 12 can output control signals via the EPS control device 26 to the steering support actuator 30. The steering support actuator 30 then generates forces or torques commensurate with the control signals.”).
Hass discloses “a vehicle stability measuring unit comprising a processor executing instructions stored in a memory configured to determine a stability parameter value indicative of a driving stability of the host vehicle;” (See Hass [0083] “The design of the first part is based on the assumption that the lateral force on the front wheel of the 
Hass discloses “and a vehicle control unit configured to: detect a user initiated steering action for steering the vehicle towards one side of the target;” (See Hass [0081] “The target steering wheel angle δ.sub.target guides the driver's own vehicle on the determined avoidance trajectory selected by a steering movement by the driver.”).
Hass discloses “when the degree of understeering exceeds a first understeering threshold, control the steering control system of the host vehicle to counteract the user initiated steering action by applying a steering torque overlay to thereby reduce the degree of understeering only when each of the following occurs simultaneously: the threat is determined,” (See Hass [0046] “The torque superimposed by the steering support actuator can be selected such that it is clearly perceptible for the driver but can be overridden without much effort.” & [0087] “The second controller B can be a PD controller. The second controller B can be provided for the purpose of compensating for oversteering or understeering vehicle behavior. If an oversteering or understeering vehicle behavior is identified, the actuating variable F.sub.v,R,A of the second controller B can have the effect that the target steering wheel angle δ.sub.target is reduced or, if 
Hass discloses “and the stability parameter value indicates that the host vehicle is stable;” (See Hass [0083] “The design of the first part is based on the assumption that the lateral force on the front wheel of the vehicle can be influenced by the steering angle δ. For example, it is assumed that the lateral force on the front wheel F.sub.v depends on the tire slip angle α.sub.v on the front wheel and on the friction value pairing of tire and driving surface (tire characteristic) of the front wheel. Starting from the assumptions and contexts of the single-lane model, it is assumed that the tire slip angle α.sub.v on the front wheel depends on the sideslip angle β, the yaw rate ψ.sup.A and the vehicle speed v, it also being possible to change the tire slip angle α.sub.v on the front wheel by the wheel steering angle δ.sub.r.” Hass discloses stabilizing a vehicle before the second controller determines it is necessary to intervene due to an understeering event.).
Hass discloses “wherein the steering control system is controlled to stop providing the steering torque overlay when any one of the above conditions is not fulfilled.” (See Hass [0088] “The second controller B can intervene particularly if the vehicle oversteers or understeers, for example, whereas the actuating value of the second controller B can almost be disregarded when the vehicle behavior is stable.”).
Hass discloses all of the elements of claim 11 except “determine a degree of understeering of the host vehicle resulting from the user initiated steering action and a time duration of the understeering;”, “the time duration of the understeering exceeds a first threshold time duration and as long as the time duration of the understeering is within a second threshold time duration that exceeds the first threshold time duration,
Takahashi discloses “determine a degree of understeering of the host vehicle resulting from the user initiated steering action and a time duration of the understeering;
Takahashi discloses “the time duration of the understeering exceeds a first threshold time duration and as long as the time duration of the understeering is within a second threshold time duration that exceeds the first threshold time duration,” (See Takahashi [0126] “At time t22, upon elapse of a predetermined time, as a result of the leading vehicle 61 being detected as the target object, as shown in FIG. 8, the suppression of operation-delay is performed. The operation timing is set to the reference timing TC1.” TC1 is the determined operating time of the safety apparatus, disclosed by Takahashi, in-which the safety apparatus initiates after a predetermined time TC2 (operation-delay) elapses.).
Hass and Takahashi are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Hass to incorporate the teachings of Takahashi to incorporate a time threshold to activate a steering assist for collision avoidance. Doing so advantageously provides a distinguishing feature to overcome prior art, that is “accidental activation of the counteracting steering is prevented”, thus preventing an unnecessary activation of a collision avoidance mechanism and preventing driver discomfort.   
Hass further modified by Morotomi discloses “and as long as the time duration of the understeering is within a second threshold time duration that exceeds the first threshold time duration,” (See Hass [0048] “In block 64, the ESA control device 12 recognizes that the evasive maneuver has been concluded and continues the process in block 50. Conditions for the conclusion of the avoidance procedure can be, for example, the reaching of a target offset, a target lateral speed, a target lateral acceleration and/or a target position” & Morotomi [0017] “According to the above aspect, the own vehicle 
Hass and Morotomi are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Hass to incorporate the teachings of Morotomi to incorporate a time threshold to deactivate a steering assist for collision avoidance. Doing so advantageously provides a distinguishing feature to overcome prior art, that is “the counteracting steering is not allowed to be active for too long.” thus preventing unrelenting activation of a collision avoidance steering assist and preventing driver discomfort, by providing a method to cancel a steering assist. 

Regarding claim 13
Hass discloses “The evasive steering system according to claim 11, comprising a steering angle sensor for measuring an actual steering angle of the host vehicle, wherein the vehicle control unit is configured to: calculate the degree of understeer based on a deviation between a calculated reference steering angle determined from a model, and the measured actual steering angle.” (See Hass Fig. 5, Part 2).
Regarding claim 14
Hass discloses “The evasive steering system according to claim 11, wherein the vehicle control unit is configured to: determine a steering torque for the counteracting steering action based on the deviation between the calculated reference steering angle and the measured actual steering angle.” (See Hass Fig. 5, “Mtarget”).
Regarding claim 15
Hass discloses “A vehicle comprising the evasive steering system according to claim 11.” (See Hass Fig. 1).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hass et. al. (U.S Publication No. 2016/0280265) in view of Takahashi et. al. (U.S. Publication No. 2021/0070287) in further view of Morotomi et. al. (U.S. Publication No. 2020/0047749) in even further view of Chimner et. al. (U.S. Patent No. 8914213 B2).
Regarding claim 9
Hass discloses the method of claim 1, and discloses all of the elements of the claimed invention except “The method according to claim 1, wherein the degree of understeering is based on the understeering gradient.” 
Chimner discloses “The method according to claim 1, wherein the degree of understeering is based on the understeering gradient.” (See Chimner Col. 3, L. 41-44. “The understeer gradient k.sub.us is a predetermined parameter, which is chosen during calibration so that the model gives an accurate prediction for vehicle yaw rate during operation of the vehicle.”).
Hass, Takahashi, Morotomi, and Chimner are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Hass to incorporate the teachings of Chimner and base a degree of understeer off of an understeering gradient. Doing so provides a method known in the art to provide a more accurate prediction of driver initiated steering parameters.

Claims 1 and 11 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Schiehlen (D.E. Publication No. 102014206341) in view of Takahashi et. al. (U.S. Publication No. 2021/0070287) in further view of Morotomi et. al. (U.S. Publication No. 2020/0047749).
Regarding claim 1
Schiehlen discloses “A method for collision avoidance for a host vehicle, the method comprising: detecting a target in the vicinity of the vehicle;” (See Schiehlen Abstract “The control unit is configured to detect an obstacle on a current trajectory of the vehicle, determine an available distance next to the obstacle for an evasive trajectory and to determine an evasive trajectory for the vehicle at a target distance next to the obstacle.”).
Schiehlen discloses “determining a threat in that the host vehicle is travelling on a collision course with the target;” (See Schiehlen Abstract “The control unit is configured to detect an obstacle on a current trajectory of the vehicle, determine an available distance next to the obstacle for an evasive trajectory and to determine an evasive trajectory for the vehicle at a target distance next to the obstacle.”).
Schiehlen discloses “detecting a user initiated steering action for steering the vehicle towards one side of the target;” (See Schiehlen Abstract “The control unit is further configured to determine an indication for initiating an evasive maneuver by a driver of the vehicle.”).
Schiehlen discloses “determining a degree of understeering of the host vehicle resulting from the user initiated steering action and a time duration of the understeering;” (See Schiehlen [0013]-[0014] “​A strength of the yaw reaction can depend on a degree of support of the evasive maneuver. ​In particular, the control unit can be configured to determine a deviation (or a measure of the deviation) between an 
Schiehlen discloses “determining a stability parameter value indicative of a driving stability of the host vehicle;” (See Schiehlen [0096] “As already explained above, steering in a stable vehicle 101 can be detected on the basis of steering torque changes and/or on the basis of steering angle changes (steering speeds).”).
Schiehlen discloses “when the degree of understeering exceeds a first understeering threshold, controlling a steering control system of the host vehicle to counteract the user initiated steering action by applying a steering torque overlay to thereby reduce the degree of understeering only when each of the following occurs simultaneously: the threat is determined,” (See Schiehlen [0013] “For this purpose, in particular, an additional torque (in addition to the steering torque applied by the driver) can be applied to the steering device of the vehicle. The applied additional torque can be determined and applied as a function of the determined evasion trajectory.”).
Schiehlen discloses “and the stability parameter value indicates that the host vehicle is stable;” (See Schiehlen [0034] “The suppression of the support of a further evasive maneuver, which directly follows a preceding evasive maneuver, can ensure 
Schiehlen discloses “wherein the steering control system is controlled to stop providing the steering torque overlay when any one of the above conditions is not fulfilled.” (See Schiehlen [0034] “The suppression of the support of a further evasive maneuver, which directly follows a preceding evasive maneuver, can ensure that an automatic support of an evasive maneuver takes place only when a stable vehicle is present.”).
Schiehlen discloses all of the elements of claim 1 except  “the time duration of the understeering exceeds a first threshold time duration and as long as the time duration of the understeering is within a second threshold time duration that exceeds the first threshold time duration,”
Schiehlen modified by Takahashi discloses “the time duration of the understeering exceeds a first threshold time duration and as long as the time duration of the understeering is within a second threshold time duration that exceeds the first threshold time duration,” (Schiehlen [0020] “​The second indication that there is no initiation of an evasive maneuver can include that one or more of the second threshold values are not reached or exceeded within a predefined time interval starting from the first point in time. As a result, the time period in which a support for an evasive maneuver is provided, although mglw. No evasive maneuver was initiated, limited to the predefined time interval.” & See Takahashi [0126] “At time t22, upon elapse of a predetermined time, as a result of the leading vehicle 61 being detected as the target object, as shown in FIG. 8, the suppression of operation-delay is performed. The operation timing is set to the reference timing TC1.” TC1 is the determined operating 
Schiehlen and Takahashi are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Schiehlen to incorporate the teachings of Takahashi to incorporate a time threshold to activate a steering assist for collision avoidance. Doing so advantageously provides a distinguishing feature to overcome prior art, that is “accidental activation of the counteracting steering is prevented”, thus preventing an unnecessary activation of a collision avoidance mechanism and preventing driver discomfort.   
Schiehlen modified by Morotomi discloses “and as long as the time duration of the understeering is within a second threshold time duration that exceeds the first threshold time duration,” (Morotomi [0017] “According to the above aspect, the own vehicle continues to be determined that it is in the steering operation status until the second predetermined time period elapses from the time point when it is once determined that own vehicle is in the steering operation status. Therefore, the possibility that the collision preventing control is performed while the driver is performing the steering operation with the intention can be more reduced. Accordingly, the possibility that the collision preventing control annoys the driver can be further reduced.”).
Schiehlen and Morotomi are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Schiehlen to incorporate the teachings of Morotomi to incorporate a time threshold to the counteracting steering is not allowed to be active for too long.” thus preventing unrelenting activation of a collision avoidance steering assist and preventing driver discomfort, by providing a method to cancel a steering assist.
Regarding claim 11
Schiehlen discloses “An evasive steering system configured to provide an intervening action for a host vehicle for avoiding a collision with a target, the evasive steering system comprising: a driving environment detection unit comprising a processor executing instructions stored in a memory configured to detect a target in the vicinity of the host vehicle;” (See Schiehlen Abstract “The control unit is configured to detect an obstacle on a current trajectory of the vehicle, determine an available distance next to the obstacle for an evasive trajectory and to determine an evasive trajectory for the vehicle at a target distance next to the obstacle.”).
Schiehlen discloses “a collision determining unit comprising a processor executing instructions stored in a memory configured to determine a threat in that the host vehicle is on collision course with the target;” (See Schiehlen Abstract “The control unit is configured to detect an obstacle on a current trajectory of the vehicle, determine an available distance next to the obstacle for an evasive trajectory and to determine an evasive trajectory for the vehicle at a target distance next to the obstacle.”).
Schiehlen discloses “a steering control system configured to control a steering torque of the host vehicle;” (See Schiehlen [0013] “For this purpose, in particular, an additional torque (in addition to the steering torque applied by the driver) can be 
Schiehlen discloses “a vehicle stability measuring unit comprising a processor executing instructions stored in a memory configured to determine a stability parameter value indicative of a driving stability of the host vehicle;” (See Schiehlen [0096] “As already explained above, steering in a stable vehicle 101 can be detected on the basis of steering torque changes and/or on the basis of steering angle changes (steering speeds).”).
Schiehlen discloses “and a vehicle control unit configured to: detect a user initiated steering action for steering the vehicle towards one side of the target;” (See Schiehlen Abstract “The control unit is further configured to determine an indication for initiating an evasive maneuver by a driver of the vehicle.”).
Schiehlen discloses “determine a degree of understeering of the host vehicle resulting from the user initiated steering action and a time duration of the understeering;” (See Schiehlen [0013]-[0014] “A strength of the yaw reaction can depend on a degree of support of the evasive maneuver. ​In particular, the control unit can be configured to determine a deviation (or a measure of the deviation) between an actual trajectory of the vehicle and the determined evasion trajectory. The applied additional torque can then depend on the determined deviation (or on the determined degree of deviation).” & [0020] “The second indication that there is no initiation of an evasive maneuver can include that one or more of the second threshold values are not reached or exceeded within a predefined time interval starting from the first point in time. As a result, the time period in which a support for an evasive maneuver is 
Schiehlen discloses “when the degree of understeering exceeds a first understeering threshold, control the steering control system of the host vehicle to counteract the user initiated steering action by applying a steering torque overlay to thereby reduce the degree of understeering only when each of the following occurs simultaneously: the threat is determined,” (See Schiehlen [0013] “For this purpose, in particular, an additional torque (in addition to the steering torque applied by the driver) can be applied to the steering device of the vehicle. The applied additional torque can be determined and applied as a function of the determined evasion trajectory.”).
Schiehlen discloses “and the stability parameter value indicates that the host vehicle is stable;” (See Schiehlen [0034] “The suppression of the support of a further evasive maneuver, which directly follows a preceding evasive maneuver, can ensure that an automatic support of an evasive maneuver takes place only when a stable vehicle is present.”).
Schiehlen discloses “wherein the steering control system is controlled to stop providing the steering torque overlay when any one of the above conditions is not fulfilled.” (See Schiehlen [0034] “The suppression of the support of a further evasive maneuver, which directly follows a preceding evasive maneuver, can ensure that an automatic support of an evasive maneuver takes place only when a stable vehicle is present.”).
Schiehlen discloses all of the elements of claim 11 except  “the time duration of the understeering exceeds a first threshold time duration and as long as the time duration of the understeering is within a second threshold time duration that exceeds the first threshold time duration,”
Schiehlen modified by Takahashi discloses “the time duration of the understeering exceeds a first threshold time duration and as long as the time duration of the understeering is within a second threshold time duration that exceeds the first threshold time duration,” (Schiehlen [0020] “​The second indication that there is no initiation of an evasive maneuver can include that one or more of the second threshold values are not reached or exceeded within a predefined time interval starting from the first point in time. As a result, the time period in which a support for an evasive maneuver is provided, although mglw. No evasive maneuver was initiated, limited to the predefined time interval.” & See Takahashi [0126] “At time t22, upon elapse of a predetermined time, as a result of the leading vehicle 61 being detected as the target object, as shown in FIG. 8, the suppression of operation-delay is performed. The operation timing is set to the reference timing TC1.” TC1 is the determined operating time of the safety apparatus, disclosed by Takahashi, in-which the safety apparatus initiates after a predetermined time TC2 (operation-delay) elapses.).
Schiehlen and Takahashi are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Schiehlen to incorporate the teachings of Takahashi to incorporate a time threshold to activate a steering assist for collision avoidance. Doing so advantageously provides a distinguishing feature to overcome prior art, that is “accidental activation of the counteracting steering is prevented
Schiehlen modified by Morotomi discloses “and as long as the time duration of the understeering is within a second threshold time duration that exceeds the first threshold time duration,” (Morotomi [0017] “According to the above aspect, the own vehicle continues to be determined that it is in the steering operation status until the second predetermined time period elapses from the time point when it is once determined that own vehicle is in the steering operation status. Therefore, the possibility that the collision preventing control is performed while the driver is performing the steering operation with the intention can be more reduced. Accordingly, the possibility that the collision preventing control annoys the driver can be further reduced.”).
Schiehlen and Morotomi are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Schiehlen to incorporate the teachings of Morotomi to incorporate a time threshold to deactivate a steering assist for collision avoidance. Doing so advantageously provides a distinguishing feature to overcome prior art, that is “the counteracting steering is not allowed to be active for too long.” thus preventing unrelenting activation of a collision avoidance steering assist and preventing driver discomfort, by providing a method to cancel a steering assist.
Response to Arguments
Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding arguments to Hass [0087], P.7 of applicant remarks.
Hass explicitly states that the controller is provided for either understeering or oversteering. At least see Hass [0087] “The second controller B can be provided for the purpose of compensating for oversteering or understeering vehicle behavior.” 
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g.,Mars Inc. v. H.J. Heinz Co.,377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) 2111.01.03
Regarding arguments to Okita Col. 3 L. 53-59, P.7 of applicant remarks.
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding arguments to Morotomi [0017], P. 8 of applicant remarks.
Morotomi states that the steering assist and corresponding time threshold applies even when the driver initiates a steering action. At least see Morotomi Abstract “The vehicle driving assist apparatus continues the collision avoidance steering assist control until the first predetermined time elapses from starting the collision avoidance steering assist control even when the driver performs the counter collision avoidance steering operation”, or [0113] “On the other hand, when the value of the forbiddance flag F is “1”, i.e., the present point of time is in the specified period of time, the driving assist ECU 10 skips the processes of the steps S32 and S33. Therefore, the cancellation and as long as the time duration of the understeering is within a second threshold time duration that exceeds the first threshold time duration,”.
Regarding arguments to Owen, P.8 of applicant remarks.
Applicant’s arguments with respect to claim 10 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664